Judgment, Supreme Court, New York County, rendered January 29, 1971, convicting defendant, upon his plea of guilty, of murder, second degree, and resentencing him to imprisonment for a term of 30 years to life, nunc pro tunc as of May 26, 1964, unanimously modified, in the exercise of discretion, to reduce the minimum of the sentence imposed to 20 years, and, as so modified, the judgment is affirmed. In the circumstances disclosed, a reduction of the sentence is warranted. Concur—Markewich, J. P., Nunez, Murphy, Tilzer and Macken, JJ.